Allowable Subject Matter


	The following notice of allowance is in response to the claims filed on July 31, 2020.  

	Examiner’s statement of reasons for allowance for Claims 1-20 are stated below.

Regarding independent Claims  1, 9 and 17; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “apply a first regression analysis to determine a first geometrical distance between the first feature tensor of the first image and the third feature tensor of the second image; apply a second regression analysis to determine a second geometrical distance between the second feature tensor of the first image and the fourth feature tensor of the second image; and determine a similarity between the first image and the second image based on the first geometrical distance and the second geometrical distance” 
The dependent claims are allowable due to its dependence to the independent claims. 

A closest prior art, Kasutani US2003/0021481 discloses feature vectors extracted from a query image and a set of images to be compared to evaluate the similarity between the images as taught in Paragraph [0007]. Further, Kasutani discloses that there exists a distance computation between feature vectors of each input image. However Kasutani does not teach “apply a first regression analysis to determine a first geometrical distance between the first feature tensor of the first image and the third feature tensor of the second image; apply a second regression analysis to determine a second geometrical distance between the second feature tensor of the first image and the fourth feature tensor of the second image; and determine a similarity between the first image and the second image based on the first geometrical distance and the second geometrical distance” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666